Motion by the respondent, Howard J. Pobiner, for reinstatement to the bar as an attorney and counselor-at-law. The respondent was admitted to the bar at a term of the Appellate Division of the Supreme Court in the First Judicial Department on March 31, 1975, under the name Howard Joseph Pobiner. By opinion and order of this Court dated March 2, 1998, the respondent was disbarred based upon 11 charges of professional misconduct (see Matter of Pobiner, 240 AD2d 67 [1998]). By decision and order on motion of this Court dated April 3, 2007, the respondent’s motion for reinstatement as an attorney and counselor-at-law was denied with leave to renew upon disbursement of the moneys held in escrow for the purpose of mating restitution to former clients. By decision and order on motion of this Court dated October 4, 2007, upon renewal, that branch of the *959respondent’s motion for which for reinstatement was denied. By decision and order of this Court dated May 7, 2008, the respondent’s motion for leave to renew or reargue the decision and order of this Court dated October 4, 2007, was denied as premature with leave to renew, following the expiration of one year from entry of the order dated October 4, 2007. By decision and order on motion of this Court dated May 15, 2009, the respondent’s motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on the respondent’s current fitness to be an attorney, including, but not limited to, the respondent’s handling of the Anne Schemler Trust. Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness dated June 24, 2010, and the exhibits annexed thereto, it is Ordered that, effective immediately, the respondent, Howard J. Pobiner, admitted as Howard Joseph Pobiner, is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Howard Joseph Pobiner to the roll of attorneys and counselors-at-law. Prudenti, P.J., Mastro, Rivera, Skelos and Balkin, JJ., concur.